UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 28,2015 Hoverink International Holdings Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 000-54830 46-3590875 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10250 Constellation Boulevard, Suite 2200 Century City, California 90067 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 888-511-7358 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 OtherEvents. On September 2, 2015 the United States Patent and Trademark Office issued a NOTICE OF PUBLICATION for our Trademark Application for Name and Use of the mark SYRISSerial No.:86-613,236 Mark: SYRIS (STANDARD CHARACTER MARK) International Class(es): 41 Applicant: Hoverink International Holdings, Inc. Our trademark for our Hover Car named (SYRIS) has been filed and our NOTICE OF PUBLICATION has been issued in accordance with Section 12(a) of the Trademark Act of 1946, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOVERINK INTERNATIONAL HOLDINGS INC. Date: September 28th 2015 By: /s/Debbie Mae Carter Debbie Mae Carter Chief Executive Officer
